                     IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, WESTERN DIVISION

 LEONARD LOGAN,                                       )
                                                      )   Case No. 18 CV 6874
           Plaintiff,                                 )
                                                      )   Hon. Philip Reinhard,
           v.                                         )   District Judge
                                                      )
 BRUCE RAUNER, et al.                                 )
                                                      )   JURY TRIAL DEMANDED
           Defendants.                                )


                         PLAINTIFF’S MOTION FOR AN EXTENSION
                        OF TIME TO FILE AN AMENDED COMPLAINT


          NOW COMES Plaintiff, LEONARD LOGAN, by and through his counsel, and hereby

respectfully requests that this Court grant him an extension of time until March 22, 2019, to file

an amended complaint with the benefit of counsel. In support of this motion, Plaintiff states as

follows:

          1.      Leonard Logan, as a pro se plaintiff, filed this lawsuit in October of 2018, raising

various violations of his constitutional rights as an inmate in the Illinois Department of

Corrections. (Dckt. No. 1.) He filed a pro se amended complaint on November 9, 2018. (Dckt.

No. 6.)

          2.      On December 27, 2018, this Court dismissed Plaintiff’s complaint without

prejudice, and directed Plaintiff to file, by January 25, 2019, an amended complaint that

complied with the Court’s order. (Dckt. No. 9.) This Court subsequently granted Plaintiff’s

motion to extend that time until February 8, 2019. (Dckt. No. 11.)

          3.      Plaintiff recently retained the undersigned counsel to represent him in this

litigation. Plaintiff therefore requests an additional 45 days, or until March 22, 2019, to file an
amended complaint. Plaintiff intends to use that time to confer with his counsel about his claims

and for counsel to explore any possible early settlement opportunities that might be available to

resolve this matter prior to litigation.

        4.      Plaintiff recognizes that this matter has been pending since October, but

respectfully submits that giving him and his counsel time to confer so that counsel can best

amend his complaint or otherwise resolve this matter would be in the interests of both justice and

judicial economy.

                                           CONCLUSION

        WHEREFORE, for the above reasons, Plaintiff respectfully requests that this Court grant

him an extension of time until March 22, 2019 to file an amended complaint.

Dated: February 8, 2019

                                                     RESPECTFULLY SUBMITTED,


                                                     /s/ Tara Thompson
                                                     Attorney for Plaintiff
                                                     Loevy & Loevy
                                                     311 N. Aberdeen St., 3rd Floor
                                                     Chicago, IL 60607
                                                     Ph: (312) 243-5900
                                                     Fax: (312) 243-5902
                               CERTIFICATE OF SERVICE

        I, Tara Thompson, certify that the foregoing Motion was sent via CM/ECF to all counsel
of record on February 8, 2019.

                                                          /s/ Tara Thompson
                                                          Counsel for Plaintiff
